Citation Nr: 0947410	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include as secondary to herbicide exposure and/or service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acne skin 
disorder (claimed as chloracne), to include as secondary to 
herbicide exposure and/or service-connected PTSD.

3.  Entitlement to service connection for blepharitis and 
macular degeneration, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and/or service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  As 
explained more fully below, the Board has rephrased the 
issues listed on the title page to better reflect the claims 
raised by the Veteran.

The issue of service connection for service connection for 
hypertension as secondary to herbicide exposure and/or 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism, which first manifested many 
years after service, is not shown to be causally related to 
active service and/or caused or aggravated by herbicide 
exposure and/or service-connected PTSD.

2.  The Veteran is not shown to have manifested chloracne or 
other acneform disease consistent with chloracne to a degree 
of 10 percent or more within a year after the last date of 
herbicide exposure; the currently manifested acne condition, 
which first manifested many years after service, and is not 
shown to be causally related to active service and/or caused 
or aggravated by herbicide exposure and/or service-connected 
PTSD.

3.  The Veteran's blepharitis and macular degeneration, which 
first manifested many years after service, is not shown to be 
causally related to active service and/or herbicide exposure.


CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism, to include as 
secondary to herbicide exposure and/or service-connected 
PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Service connection for chloracne, to include as secondary 
to herbicide exposure and/or service-connected PTSD, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Service connection for blepharitis and macular 
degeneration, to include as secondary to herbicide exposure, 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §v 20.200, 
20.201, 20.202, and 20.203.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) which 
redefined the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  In 
Clemons, the Court held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  The Court, 
citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 
254 (2007) which held that VA must apply a "sympathetic 
reading" to a lay person's pleadings, indicated that VA's 
attention should be focused upon the symptoms the claimant is 
attempting to service connect.

However, while VA must interpret a claimant's submissions 
broadly, VA is not required to conjure up issues not raised 
by claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-7 
(1995).  Although a claimant need not identify the benefit 
sought "with specificity," see Servello v. Derwinski, 3 
Vet. App. 196, 199-200 (1992), some intent on the part of the 
Veteran to seek benefits must be demonstrated.  See Brannon 
v. West, 12 Vet. App. 32, 34-35 (1998).

The Board further notes that a service connection claim 
involves all possible theories of entitlement.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has specifically raised and prosecuted an appeal 
which he has stylized as service connection for 
"chloracne."  See VA Form 21-526 received December 2005; 
NOD received in October 2006; and VA Form 9 received in 
January 2007.  In the VA Form 9 filing, the Veteran submitted 
a VA clinical record noting acne involving his face, cheek 
and nose.  No other skin disorders were identified.

The Board mentions the chloracne issue, which is clearly on 
appeal, because the Veteran's VA clinical records reflect the 
Veteran's various assertions of manifesting a fungal foot 
rash and other rash symptoms since service.  The Veteran has 
not specifically pursued (or indicated an intent to pursue) 
service connection claims for these skin symptoms, which are 
clearly different in character to the acne symptoms he is 
currently pursuing on appeal.  The Veteran is free to file 
service connection claims for the fungal/rash symptoms at any 
time.  However, the Board's decision is limited to the acne 
claim which has been pursued and appealed to the Board.

The Board further notes that the Veteran has pursued a claim 
of service connection for hypertension on the theory of being 
caused or aggravated by service-connected PTSD.  In a Written 
Brief dated November 2009, the Veteran's representative 
listed the issue as "Did the AOJ err when it denied 
entitlement to service connection for hypertension secondary 
to herbicide exposure?" (emphasis added).  It is unclear to 
the Board whether this new theory of causation was 
intentional or inadvertent.

Nonetheless, the Board notes that the Veterans Benefits 
Administration (VBA) has provided interim guidance on claims 
involving hypertension based on herbicide exposure, based 
upon the Institute of Medicine (IOM) of the National 
Academies report Veterans and Agent Orange: Update 2006.  
This report found limited or suggestive evidence that 
exposure to herbicides is associated with an increased chance 
of developing high blood pressure (hypertension).  See VBA 
Fast Letter 08-14 (May 21, 2008).  

As the Board cannot discount this potential theory of 
causation, the Board will deem this theory of causation as 
part of the claim on appeal.  This issue will be further 
addressed in the remand following this decision.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain specified chronic diseases may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113, 1131, 
1137; 38 C.F.R. § 3.309(a).  The Veteran's diagnoses of acne, 
blepharitis and macular degeneration are not listed as 
chronic diseases for presumptive purposes.  Hypothyroid 
disease, which is an endocrine disorder, is subject to 
presumptive service connection as an endocrinopathy.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903.

The Veteran served in the Republic of Vietnam during the 
Vietnam War.  As such, the Veteran is presumed to have been 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  
The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 
38 C.F.R. § 3.307(a)(6)(i).

Acne, hypothyroidism, blepharitis and macular degeneration 
are not listed as diseases that may be presumptively service-
connected for veterans exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
Chloracne or other acne form disease consistent with 
chloracne may be presumptive service-connected if manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military service.  38 C.F.R. § 3.309(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. 
§ 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service- connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting 
of service connection for the aggravation of a nonservice- 
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will 
not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran's service treatment records (STRs) do not reflect 
treatment for hypothyroidism, chloracne or any acne-type skin 
disorder, blepharitis or macular degeneration.  The Veteran's 
March 1969 separation examination only reflected several 
scars, many of which were demonstrated on the June 1966 
entrance examination.  Otherwise, the Veteran's head, face, 
neck, scalp, ophthalmoscopic, pupils, ocular motility, 
endocrine system and skin were clinically evaluated as 
normal.

Overall, the Veteran's STRs provide highly probative evidence 
against his claims, showing no lay or medical evidence of 
hypothyroidism, chloracne or any acne-type skin disorder, or 
abnormal eye symptoms.  Furthermore, the March 1969 
separation examination positively identified normal clinical 
evaluations of the endocrine system, the skin and the eyes.

Post-service, the Veteran's treatment records first reflect 
treatment for thyroid goiter in September 1985.  The Veteran 
first began treatment at the Big Spring VAMC in December 
2005.  He was subsequently treated for blepharitis with eye 
drops, and he reported being diagnosed with mild macular 
degeneration.  The Veteran's acne condition was first 
documented in October 2006, wherein examination demonstrated 
one or two acne lesions on the right cheek and nose, and one 
lesion behind the ear.

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The post-service medical records, overall, provide strong 
probative evidence against the claims, showing that the 
Veteran's hypothyroidism, acne skin disorder, blepharitis and 
macular degeneration first manifested several decades after 
service.  Furthermore, these records fail to diagnose 
chloracne or other acne form disease consistent with 
chloracne, particularly as manifesting to a degree of 10 
percent or more following the Veteran's last exposure to 
herbicides as required to warrant application of the 
presumptive provisions of 38 C.F.R. § 3.309(e)

The Board further finds no competent evidence of a nexus 
between the Veteran's current hypothyroidism, acne skin 
disorder, blepharitis and macular degeneration disabilities 
and active service and/or herbicide exposure.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  
Furthermore, the Board finds no competent evidence that any 
of his claimed diseases have been caused and/or aggravated by 
service-connected disability.

Thus, the only evidence tending to support this claim 
consists of the Veteran's lay descriptions of symptoms during 
and active service.  The Veteran has not claimed, and it is 
not shown, that he manifested a hypothyroid during service.  
At a VA PTSD examination in August 2006, the Veteran 
indicated that his hypothyroid was diagnosed in 1988, which 
is consistent with his private treatment records.  As such, 
there is no basis to award service connection for 
hypothyroidism based upon symptoms first manifesting in 
service, see 38 C.F.R. § 3.303, or on a presumptive basis as 
a chronic disease which manifested itself to a degree of 10 
percent or more within the first postservice year.  See 
38 C.F.R. §§ 3.307, 3.309.

The Veteran has not directly alleged the manifestation of 
blepharitis or macular degeneration during service, and it is 
not shown that such diseases first manifested in service.  
Quite simply, there is no lay or medical evidence supporting 
a finding of service connection based on chronicity in 
service, or post-service continuity of symptoms first seen in 
service many years ago.  38 C.F.R. §§ 3.303(b) and 3.306; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In his VA Form 9 received in January 2007, the Veteran first 
specifically alleged the onset of acne problems while serving 
in Vietnam.  At an Informal Hearing Conference conducted in 
September 2007, the Veteran alleged that his facial acne 
first manifested during service, for which a Naval corpsman 
provided him cleansing soap as a means of treatment.  
However, the Veteran conceded that there was no documented 
treatment for acne until 1983 or 1984.

The Board, therefore, must analyze the Veteran's credibility 
and probative value of the Veteran's allegations as the 
Veteran's acne symptoms are clearly the type of symptoms 
capable of lay observation and description.  Unfortunately, 
on review of the entire evidentiary record, the Board finds 
the Veteran's current allegations as inconsistent with the 
overall evidentiary record and not credible. 

The Board first notes that the Veteran has not alleged the 
incurrence of acne during combat.  As such, the Board has no 
basis to apply the relaxed evidentiary rules of 38 U.S.C.A. 
§ 1154(b).

The Board next notes that, in filing his initial claim in 
December 2005, the Veteran claimed treatment for his thyroid 
problem and chloracne from 1967 to the present at the VA 
Medical Center (VAMC) in Big Spring, Texas.  This statement 
is simply not true.

In a VA Form 21-4142 also received in December 2005, the 
Veteran reported treatment for thyroid and chloracne at the 
Big Spring VAMC since 2005.  A December 5, 2005 VA clinical 
record noted that it was the Veteran's "FIRST VISIT TO 
VAMC."  Further, as indicated above, the Veteran concedes 
first being diagnosed with hypothyroid in the mid to late 
1980's.  He also concedes that there would be no medical 
records of his treatment for acne until the early 1980's.  

All of this evidence shows that the Veteran's initial 
statement regarding his history of treatment for hypothyroid 
and "chloracne" to be untrue, undermining the Veteran's 
credibility before the Board.

The Veteran did state in September 2007 that his acne was 
treated in service by a medical corpsman.  Notably, the STRs 
do not document such treatment and the Veteran's skin was 
clinically evaluated as normal upon his separation from 
service.  The Board finds that the Veteran's allegations of 
in service treatment and chronic symptoms since service many 
years ago are inconsistent with the entire evidentiary 
record.  The Board further notes that the Veteran's 
statements in 2007 were first made in the context of a denial 
of his claim and being explained of the criteria necessary to 
establish service connection.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).

Overall, the Board finds that the Veteran has not been a 
reliable historian regarding his history of treatment for his 
hypothyroid and acne problems, and finds that the 
inconsistency and an incongruity of his current allegations 
were first made when an interest in the outcome of his claims 
for compensation benefits arose. 

Even assuming that the Veteran manifests chloracne or an 
acne-form skin disorder consistent with chloracne, the Board 
must stress that the persuasive lay and medical evidence 
demonstrates that such disorder did not manifest at all 
within the first year following the last exposure to an 
herbicide.  As such, the presumptive provisions of 38 C.F.R. 
§ 3.309(e) do not apply.

The Board further notes that the Secretary's determination 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted provides further evidence against 
these claims.  See 59 Fed. Reg. 341-346 (1994); see also 61 
Fed. Reg. 57586-57589 (1996). 

The Board acknowledges the Veteran's belief that these 
disorders originated in service, are causally related to 
events during service and/or are caused or aggravated by 
service-connected disability.  Clearly, the Veteran is 
competent to describe the outward manifestations of his 
disabilities.  As addressed above, the Board finds that such 
allegations are inconsistent with the evidentiary record and 
do not provide a basis to service connect his disabilities 
based upon in service onset or chronicity of symptoms since 
service.  There is no evidence that the Veteran is trained or 
educated in medicine; therefore, he is not competent to offer 
an opinion as to the nature and etiology of these disorders.  
Espiritu, 2 Vet. App. at 494 (1992); 38 C.F.R. § 3.159(a).  
To the extent that the Veteran is deemed competent to speak 
to these matters, such statements are greatly outweighed by 
the medical findings of record, to include the normal 
clinical evaluations at the time of separation from service.

The Board further acknowledges that the Veteran has submitted 
articles describing studies of the potential complications of 
PTSD, including autoimmune diseases such as arthritis and 
psoriasis.  A potential relationship between an acne-type 
skin disorder and PTSD is not suggested in these articles.  
As indicated above, the Veteran is pursuing on appeal a claim 
of service connection for an acne-type condition.  As such, 
this medical article has no probative value to the claim at 
hand.

In summary, the Board finds that both service and post-
service medical records provide evidence against his claims, 
outweighing the Veteran's allegations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
his service connection claims for hypothyroidism, an acne-
type skin disorder, blepharitis and macular degeneration.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter in January 2006 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims of service connection 
for his thyroid problem and chloracne.  This letter further 
informed him of the relative duties on the part of himself 
and VA in developing these claims.

In March 2006, the Veteran was provided post-adjudicatory 
notice of the criteria for establishing an initial disability 
rating and effective date of award, should service connection 
be established.

Similarly, a pre-adjudicatory RO letter in November 2006 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his service 
connection claim for blepharitis and macular degeneration, 
including the relative duties on the part of himself and VA 
in developing this claim.  This letter also advised the 
Veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.

As demonstrated above, the Veteran has been provided 
substantially compliant VCAA notice on all his claims being 
decided on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the post-adjudicatory notice regarding the 
criteria for establishing an initial disability rating and 
effective date of award pertaining to the chloracne and 
hypothyroidism claims, any timing deficiency was cured with 
readjudication of the claims in the September 2007 
supplemental SOC (SSOC).  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006).  In any event, as these issues are not 
implicated, any error would be non-prejudicial to the 
Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
his VA clinical records.  The Veteran has not submitted 
private medical records, or authorized VA to obtain such 
records on his behalf.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claims.  The Veteran has been examined by VA professionals 
and those records are with the claims files.  The Board has 
determined that the credible evidence is against a finding 
that his disabilities became symptomatic in service or within 
the first postservice year, and against a finding of 
persistent or recurrent symptoms of since service.  On this 
record, the Board can find no factual basis for a VA examiner 
to provide an opinion in this case without resorting to 
speculation and usurping the Board's factual determination 
that the Veteran had no symptomatic manifestations or injury 
in service or within the first postservice year.  As such, 
the Board finds no basis to obtain medical opinion in this 
case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that he has authorized VA to 
obtain on his behalf.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hypothyroidism is denied.

Service connection for chloracne is denied.

Service connection for blepharitis and macular degeneration 
secondary is denied.


REMAND

As noted above, VBA issued Fast Letter 08-14 on May 21, 2008 
providing interim guidance on expressly raised claims 
involving hypertension based on herbicide exposure.  Notably, 
the Secretary has not yet decided whether to add hypertension 
to the list of presumptive disabilities associated with 
herbicide exposure.  Also notable, this case is not affected 
by Secretary's recent stay on claims establishing 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for new conditions of ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  See Chairman's 
Memorandum, No 01-09-25 (Nov. 20, 2009).

VBA's Fast Letter 08-14 calls for special notice to be 
provided to a claimant, and for special tracking of the case, 
which essentially contemplates a stay in the proceedings 
pending the Secretary's determination as to whether 
presumptive service connection for hypertension is warranted.  
The Board, therefore, must remand this case pursuant to the 
terms of VBA's Fast Letter 08-14.

Accordingly, the case is REMANDED for the following action:

Administer the Veteran's claim of service 
connection for hypertension as secondary to 
herbicide exposure and/or service-connected 
PTSD under the protocol set forth under VBA 
Fast Letter 08-14 (May 21, 2008).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


